Case 1:20-cv-14675-NLH-JS Document 14 Filed 01/22/21 Page 1 of 2 PageID: 95



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   SAIM SARWAR,                          Civil Action No. 20-14675
                  Plaintiff,             ORDER
           v.

   MAX GURWICZ

                  Defendant.



    THIS MATTER comes before the Court upon Plaintiff Saim

Sarwar’s Amended Complaint [ECF No. 9]; and Plaintiff’s Motion

for Default Judgment [ECF No. 11.]

    Plaintiff’s request for entry of default was entered on

December 14, 2020.    [See Docket.]     However, in the interim,

Plaintiff filed an Amended Complaint on December 20, 2020.            [ECF

No. 9.]    “The law is well-settled that an amended complaint

supersedes the original complaint rendering it of no legal

effect.”    Huertas v. TransUnion, LLC, No. 08-244, 2009 WL

10690329, at *2 (D.N.J. Nov. 10, 2009) (quoting United States ex

rel. SimplexGrinnell, LP v. Aegis Ins. Co., No. 1:08-1728, 2009

WL 577286, at *1 (M.D. Pa. Mar. 5, 2009)).         “Therefore, upon the

filing of an amended complaint, ‘the original complaint no

longer performs any function in the case.’”         Id. (citing

SimplexGrinnell, 2009 WL 577286, at *1).         Here, the entry of

default was filed upon Defendant’s failure to respond to the

                                    1
Case 1:20-cv-14675-NLH-JS Document 14 Filed 01/22/21 Page 2 of 2 PageID: 96



initial Complaint.    Given that Plaintiff has since filed an

Amended Complaint, the Court concludes that the Clerk’s entry of

default on the earlier-filed pleading shall be set aside. See

id. (collecting cases).     Therefore, Plaintiff’s Motion for

Default Judgment [ECF No. 11] shall be denied as premature.

    In light of the above,

    IT IS on this 22nd day of January, 2021,

    ORDERED that the Clerk’s Entry of Default by VACATED; and

it is further

    ORDERED that Plaintiff’s Motion for Default Judgment [ECF

No. 11] be DENIED AS PREMATURE;

Date: January 22, 2021                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
